Citation Nr: 0511720	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-11 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye disability 
claimed as due to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1975, and from August 1981 to September 1989.  This appeal 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA), Waco, Texas, regional office (RO).  
That rating decision, in pertinent part, denied the veteran's 
claim for service connection for an eye disability claimed as 
secondary to diabetes mellitus.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The preponderance of the evidence weighs against a 
finding that the veteran has a current eye disability (other 
than blepharitis) that had its onset during service or was 
due to his service-connected diabetes mellitus.


CONCLUSION OF LAW

A chronic eye disability (other than blepharitis) was not 
incurred or aggravated in service, and is not proximately due 
to or the result of the service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in April 2003, the RO advised the appellant 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
The appellant was advised of the evidence received and was 
requested to provide authorization for the release of any 
private medical records.  The appellant was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The veteran has been notified in the April 2003 statement of 
the case, and subsequent supplemental statements of the case 
(SSOCs) in April 2003 and August 2004, of what would be 
necessary, evidentiary wise, for entitlement to service 
connection for an eye disability.  The SOC and the VCAA 
letter notified the appellant of his and VA's respective 
obligations to obtain different types of evidence.  They also 
advised the appellant of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for the actions.  
VA medical records have been obtained, and the veteran was 
evaluated by a VA physician in December 2002.  The veteran 
has not indicated that he has any additional evidence to 
submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has contended that he has a chronic eye 
disability that he believes is related to his service-
connected diabetes mellitus.  Service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In addition, service connection may be granted 
for disability which is proximately due to or the result of a 
service- connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Service connection may also be established when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Congenital or developmental defects and refractive error of 
the eye are not considered diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c) 
and 38 C.F.R. § 4.9.

The service medical records show treatment for refractive 
error, myopia, and chronic blepharitis.  In September 1987, 
the veteran was evaluated for complaints of blurry vision.  
Examination of the eyes was within normal limits.  The 
assessment was that the veteran's complaints were due to eye 
strain from close work.  The service separation examination 
dated in November 1988 noted normal eyes examination.  
Corrected refractive error was noted.

On an April 1990 VA examination, the veteran complained of 
double vision and blurred vision.  The diagnoses were myopia 
and blepharitis.  A May 1990 VA examination noted the pupils 
were equally reactive to light and the extraocular muscles 
were intact.  Visual fields were full and there was no 
ptosis.  The examiner noted that the veteran's complaints of 
diplopia did not likely represent a significant medical 
problem since no cranial nerve abnormalities were present.

A December 2002 VA eye examiner specifically concluded that 
there were no complications of diabetes mellitus, and 
specifically no diabetic retinopathy present in either eye.  
While she noted the presence of cataracts, there was no 
indication that this was related to service.  

In reviewing the record, there is no contemporaneous evidence 
of chronic eye pathology other than blepharitis during 
service.  (The Board notes that service connection for 
blepharitis was granted in a July 1990 rating decision.  A 
noncompensable evaluation has been in effect since September 
1989.  That rating is not currently on appeal and will not be 
addressed herein.)  Additionally, as noted above, refractive 
error/myopia is not a disability for which service connection 
may be granted.  Accordingly, there is no basis for direct 
service connection for a chronic eye disability.  38 C.F.R. § 
3.303 (2004).  

The veteran is at present service connected for diabetes 
mellitus, evaluated as 20 percent disabling.  As noted above, 
the December 2002 VA eye examiner specifically concluded that 
there were no complications of diabetes mellitus, and 
specifically no diabetic retinopathy present in either eye.  
There was no indication that cataracts were related to 
diabetes mellitus.  Though the veteran has contended that 
this physician told him at this visit that there was a 
relationship between his diabetes mellitus and current eye 
problems, this is not borne out in the actual treatment 
record, which specifically notes no diabetes related eye 
complications.  Hearsay medical evidence, as transmitted by 
layperson, is of limited probative value.  The connection 
between what a physician said and layperson's account of what 
he purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In the absence of medical 
evidence to contradict the opinion of the December 2002 VA 
examiner, there is no basis for an award of secondary service 
connection in this case.  38 C.F.R. § 3.310 (2004).

The veteran has claimed that he has eye pathology that is due 
to his diabetes mellitus.  While the Board does not doubt the 
sincerity of his statements, the fact remains that the 
veteran is a lay person, and as a layperson, he does not have 
the expertise to opine regarding medical etiology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The clear preponderance of the evidence shows that the 
veteran's eye pathology (other than blepharitis) is not 
related either to service or to the service-connected 
diabetes mellitus, and that service connection on either a 
direct basis or a secondary basis is not warranted.  38 
C.F.R. §§ 3.303, 3.310; Gilbert, supra.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


